Case 1:20-cv-00349-GZS Document 33 Filed 03/14/21 Page 1 of 3                        PageID #: 134




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


STEWART CARNEY, JR. et al.,                    )
                                               )
               Plaintiffs                      )
v.                                             )       No. 1:20-cv-00349-GZS
                                               )
HANCOCK COUNTY, MAINE et al.,                  )
                                               )
               Defendants                      )


            MEMORANDUM DECISION AND ORDER ON CONSENT MOTION
              TO STAY ACTION, OBJECTION TO SCHEDULING ORDER

       Defendants Aroostook Mental Health Services, Inc., Alicia Lambert, and W.A. Schaffer

move, with the consent of all parties, to stay this action pending the resolution of a related medical

malpractice screening process in the Maine Superior Court. See Defendants Aroostook Mental

Health Services, Alicia Lambert and W.A. Schaffer’s Joint Consent Motion to Stay and Objection

to Scheduling Order (“Motion”) (ECF No. 32). They note that the Motion can also be construed

as an objection to the scheduling order entered on February 10, 2021. See id. at 2; Scheduling

Order (ECF No. 30). Because all parties have consented to the requested stay and because it

comports with this court’s entry of a stay in similar circumstances in Dyer v. Penobscot County,

No. 1:20-cv-00224-NT, 2020 WL 5801081 (D. Me. Sept. 28, 2020), I grant the Motion and deem

any objection to the scheduling order moot.

                                 I. Applicable Legal Standards

       This court “has broad discretion to stay proceedings[,]” Clinton v. Jones, 520 U.S. 681,

706 (1997), incident to its “inherent power to ‘control the disposition of the causes on its docket

with economy of time and effort for itself, for counsel, and for litigants[,]’” City of Bangor v.

Citizens Commc’ns Co., 532 F.3d 70, 99 (1st Cir. 2008) (quoting Landis v. N. Am. Co.,


                                                   1
Case 1:20-cv-00349-GZS Document 33 Filed 03/14/21 Page 2 of 3                       PageID #: 135




299 U.S. 248, 254 (1936)). In deciding whether to stay proceedings, this court generally weighs

“three factors: (1) potential prejudice to the non-moving party; (2) hardship and inequity to the

moving party without a stay; and, (3) judicial economy.”              Good v. Altria Grp., Inc.,

624 F. Supp. 2d 132, 134 (D. Me. 2009). The pendency of a related proceeding in another tribunal

is a “typical reason” for a stay of proceedings. Hewlett-Packard Co. v. Berg, 61 F.3d 101, 105

(1st Cir. 1995).

                                     II. Factual Background

       In this case, as in Dyer, the plaintiffs’ claims arise from the death of an inmate while in the

custody of a jail, and the plaintiffs have simultaneously filed a state-court notice of claim against

at least some of the defendants pursuant to the Maine Health Security Act (MHSA), 24 M.R.S.A.

§§ 2501-2988 (Westlaw through 2019 2d Reg. Sess.), which mandates that a pre-litigation

screening panel evaluate the merits of any claims of professional negligence against medical

providers, see id. §§ 2851-2859, 2903(1); D.S. v. Spurwink Servs., Inc., 2013 ME 31, ¶ 18, 65 A.3d

1196, 1200; compare Motion ¶¶ 1-6 with Dyer, 2020 WL 5801081, at *1.

       As in Dyer, one of the plaintiffs’ claims – their pendent state-law claim for the decedent’s

wrongful death predicated on the defendants’ alleged breach of their duty to provide appropriate

medical care and monitoring – implicates the MHSA, and their remaining two claims, brought

pursuant to 42 U.S.C. § 1983 for violations of the decedent’s federal constitutional rights

predicated on deliberate indifference to her medical and mental health needs and related failures

to train and supervise staff adequately, arise from the same nucleus of operative facts. Compare

Complaint (ECF No. 1) ¶¶ 47-71 with Dyer, 2020 WL 5801081, at *3-4.




                                                 2
Case 1:20-cv-00349-GZS Document 33 Filed 03/14/21 Page 3 of 3                      PageID #: 136




                                             III. Discussion

       In these circumstances, as in Dyer, a stay is appropriate. With respect to the pendent state-

law claim, “this court has consistently held that a plaintiff may not proceed with state negligence

claims against medical providers unless he or she has complied with the requirements of the

MHSA.” Dyer, 2020 WL 5801081, at *3. “Judicial economy also weighs in favor of staying the

plaintiff[s’] remaining claims not subject to the MHSA.” Id. at *4. “To proceed with some but

not all of the plaintiff[s’] claims when they arise from the same nucleus of alleged facts would be

inefficient for the court and the parties.” Id.

       As in Dyer, “[t]his court will proceed on the merits of the plaintiff[s’] claims when either

(i) the Superior Court determines that the defendants are not medical providers subject to the

MHSA, or (ii) the Superior Court determines that the defendants are medical providers subject to

the MHSA, and all of the MHSA’s pre-litigation requirements have been satisfied.” Id.

                                             IV. Conclusion

       For the foregoing reasons, I GRANT the consent motion to stay, ORDER the parties to

notify this court promptly of any decision in the state court proceedings, and DEEM any objection

to the proposed scheduling order MOOT.

                                              NOTICE


        In accordance with Federal Rule of Civil Procedure 72(a), a party may serve and file an
objection to this order within fourteen (14) days after being served with a copy thereof.

         Failure to file a timely objection shall constitute a waiver of the right to review by the
district court and to any further appeal of this order.


       Dated this 14th day of March, 2021.

                                                               /s/ John H. Rich III
                                                               John H. Rich III
                                                               United States Magistrate Judge

                                                  3
